DETAILED ACTION
This Office Action is in response to the filing of an amendment to the claims on 5/18/2022. As per the amendment, claims 1, 4-6, 8, and 16 are amended, and no claims are added or cancelled. Thus, claims 1-20 are pending in the application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the language “the tube” in line 8. It is unclear whether or not the “first tube” or the “second tube” is being referred to.
Claim 16 recites the language “the tube” in line 7. It is unclear whether or not the “first tube” or the “second tube” is being referred to.
Any remaining claims are rejected for being dependent on a rejected claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 8-9, 11, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klasek et al. (US Pat. 9,849,258).
Regarding claim 8, Klasek discloses an apparatus for vaporizing medicine (apparatus 112 in Fig. 4) comprising: a first tube through which first air is configured to flow (see Figs. 3-5 inlet 156 and suspension tube 134 and the portion surrounding impeller 136) through an aperture in a sidewall of the first tube (aperture formed around impeller 136 in Figs. 3-4); a second tube surrounding the first tube (chamber 150 in Figs. 3-4) wherein second air is configured to flow between the first tube and the second tube and out an opening between the second tube and the first tube (see Figs. 3-4 where a second air flow path is from impeller 136 into chamber 150 and out outlet 158, where outlet 158 is located on a vertical axis between suspension tube 134 and chamber 150) but not into the aperture in the sidewall of the first tube (see Figs. 3-4 where air is blown out through impeller 136, and not back into it); a heating element extending and terminating within the tube and having a heated portion for heating air flowing thereover (see Col. 13 lines 39-44); an element holding an amount of at least one chemical thereon (see Fig. 4 water 140 which is held on bottom cover 154 within chamber 150, where water is by definition a chemical); and a first temperature sensor disposed adjacent the element holding the at least one chemical thereon (see Col. 14 lines 1-7 where a temperature sensor can be in chamber 150, and is thus nearby and adjacent to the element holding the water).
Regarding claim 9, Klasek discloses the element holding the at least one chemical thereon is disposed within an extension tube attached to the first tube (see Fig. 4 where bottom cover volute 128 and base 170 are an extension tube member which the bottom cover is disposed within the area bounded by the volute and base, and the volte and base are attached to suspension tube 134).
Regarding claim 11, Klasek discloses the first temperature sensor is configured to measure the temperature of heated air at the position of the first temperature sensor (see Col. 14 lines 1-7).
Regarding claim 16, Klasek discloses a method of using an apparatus for vaporizing medicine (apparatus 112 in Fig. 4; where water is a medicine (see definition of “medicine” via Merriam-Webster’s online dictionary accessed 8/25/2022 where a medicine can be a substance for treating disease, treating something other than disease, or something that affects well-being)) comprising the steps of: providing an apparatus for vaporizing medicine (apparatus 112 in Fig. 4) comprising a first tube through which first air is directed to flow (see Figs. 3-5 inlet 156 and suspension tube 134 and the portion surrounding impeller 136) through an aperture in a sidewall of the first tube (aperture formed around impeller 136 in Figs. 3-4), a second tube surrounding the first tube (chamber 150 in Figs. 3-4) wherein second air is directed to flow between the first tube and the second tube and out an opening between the second tube and the first tube (see Figs. 3-4 where a second air flow path is from impeller 136 into chamber 150 and out outlet 158, where outlet 158 is located on a vertical axis between suspension tube 134 and chamber 150) but not into the aperture in the sidewall of the first tube (see Figs. 3-4 where air is blown out through impeller 136, and not back into it), a heating element extending and terminating within the tube and having a heated portion for heating air flowing thereover (see Col. 13 lines 39-44), an element holding an amount of at least one chemical thereon (see Fig. 4 water 140 which is held on bottom cover 154 within chamber 150, where water is by definition a chemical), and a first temperature sensor disposed adjacent the element holding the at least one chemical thereon (see Col. 14 lines 1-7 where a temperature sensor can be in chamber 150, and is thus nearby and adjacent to the element holding the water).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Klasek as applied to claims 8 and 16 above, respectively, and further in view of Pratt, JR. et al. (US Pub. 2014/0158129; hereinafter referred to as “Pratt”).
Regarding claim 10, Klasek discloses a temperature sensor (see Col. 14 lines 1-7).
Klasek lacks a detailed description of a second temperature sensor disposed proximal to the first temperature sensor.
However, Pratt teaches a similar vaporizer device, where a second temperature sensor (temperature sensor 74 in Fig. 9) is proximal a first temperature sensor (temperature sensor 75 in Fig. 9)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the temperature measuring system of Klasek to have a first and second temperature sensor as taught by Pratt, as it would for increased precision over the control of a target temperature of the gas by adjusting the heater output based on a measured temperature differential (Pratt; see [0134]-[0135]).
Regarding claim 12, the modified Klasek device has the first temperature sensor is configured to measure the temperature of heated air at the position of the first temperature sensor (Pratt; see [0134]-[0135]; see sensor 75 in Fig. 9 which measures the temperature of gas flowing in its vicinity) and the second temperature sensor is configured to measure the temperature of heated air the position of the second temperature sensor (Pratt; see [0134]-[0135]; see sensor 74 in Fig. 9 which measures the temperature of gas flowing in its vicinity).
Regarding claim 17, the modified Klasek device, as modified in claim 10, has providing a second temperature sensor disposed proximal to the first temperature sensor (Pratt; see Fig. 9 where there are two temperature sensors 74 and 75 in the flow path, a second sensor 74 proximal the first sensor 75); and measuring the temperature of heated air at the position of the second temperature sensor (Pratt; see [0134]-[0135]; see sensor 74 in Fig. 9 which measures the temperature of gas flowing in its vicinity).
Claims 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Klasek as applied to claims 8 and 16 above, respectively, and further in view of Weaver.
Regarding claim 13, Klasek discloses the use of a pressure sensor to detect pressure internal to the device (see Col. 7 lines 11-15). 
Klasek lacks a detailed description of an ambient air pressure sensor configured to measure the ambient air pressure.
However, Weaver teaches a differential pressure sensor with an atmospheric port (66 in Figs. 3-4) and an airflow port (68 in Figs. 3-4) in order to detect pressure drops indicative of an inhalation to better control the fan (see [0045]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control of the vaporizer of Klasek to include a differential pressure sensor that detects ambient pressure as taught by Weaver, as it would be able to detect when an inhalation occurs so that precise timed changes to the fan or heater can be made a user inhales (Weaver; see [0045]). 
Regarding claim 18, the modified Klasek device, as modified in claim 13, has providing an ambient air pressure sensor configured to measure the ambient air pressure (Weaver; pressure sensor 64 in Figs. 3-4); and measuring the ambient air pressure when using the apparatus to vaporize medicine (Weaver; see [0045]).
Claims 14-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Klasek as applied to claims 8 and 16 above, respectively, and further in view of Bowen et al. (US Pat. 10,512,282).
Regarding claim 14, Klasek discloses a sensor that can detect airflow (see Col. 7 lines 11-15 where a flow sensor can be used to control operation of the apparatus, and it is understood that with a fixed cross section, and increase in flow rate will be directly proportional to an increase in flow velocity).
Klasek lacks a detailed description of an airflow velocity sensor within the first tube measuring the velocity of airflow through the first tube.
However, Bowen teaches a similar vaporization device that includes a sensor that measures the airflow velocity through the device (see Col. 38 lines 25-52 where the vaporizer includes a puff sensor that detects velocity of air traveling through the device to detect when an inhalation event occurs, and this measured airflow velocity through an inlet tube).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas analysis system of Klasek to include a flow velocity sensor as taught by Bowen, as it would allow for detection of when an inhalation occurs, for better control over the fan and heater in response to actuation from the user. Further, it would be a matter of design choice for one of ordinary skill in the art to choose which part of the flow path to place the airflow velocity sensor, based on which flow values they wish to measure.
Regarding claim 15, the modified Klasek device, as modified in claim 14, has an airflow velocity sensor within the extension tube measuring the velocity of airflow through the extension tube (Bowen; velocity sensor as seen in Col. 38 lines 25-52, placed within the volute 128 in Fig. 4 of Klasek, which is part of the airflow path through the device and would measure outputted airflow from the impeller 136).
Regarding claim 19, the modified Klasek device, as modified in claim 14, has providing an airflow velocity sensor within the first tube; and measuring the velocity of heated air through the first tube (Bowen; velocity sensor as seen in Col. 38 lines 25-52, placed within the suspension tube 134 in Figs. 3-5 of Klasek, which is part of the airflow path through the device and would measure inputted airflow from atmosphere).
Regarding claim 20, the modified Klasek device, as modified in claim 14, has providing an extension tube extending from the first tube (Klasek; volute 128 and base 170 in Figs. 3-4); providing an airflow velocity sensor within the extension tube; and measuring the velocity of airflow through the extension tube (Bowen; velocity sensor as seen in Col. 38 lines 25-52, placed within the volute 128 in Fig. 4 of Klasek, which is part of the airflow path through the device and would measure outputted airflow from the impeller 136).
Allowable Subject Matter
Claims 1-7 are allowed.
Response to Arguments
Applicant’s arguments with respect to claims 8 and 16 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the current rejection. Specifically, newly applied primary reference Klasek is used to reject claims 8 and 16.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D ZIEGLER whose telephone number is (571)272-3349. The examiner can normally be reached Mon-Thurs 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D ZIEGLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785